Citation Nr: 0503371	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the appellant has legal entitlement to non-
service-connected death pension benefits.  

2.  Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in February 1999.  Certification 
by the service department shows that the decedent had 
recognized guerrilla service, under the U.S. Armed Forces in 
the Far East (USAFFE), from March to April 1945, and regular 
Philippine Army service from May 1945 to March 1946.  The 
appellant filed an original death claim in March 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines, which, in pertinent part, denied 
the claim for non-service-connected death pension and for 
accrued benefits. 


FINDINGS OF FACT

1.  As shown on the death certificate, the decedent died in 
February 1999 from cardiopulmonary arrest, with an antecedent 
cause of death listed as pneumonia, with an underlying cause 
of pulmonary tuberculosis.

2.  The decedent's service department certified military 
service consisted of recognized guerrilla service from March 
to April 1945 and regular Philippine Army service from May 
1945 to March 1946.  

3.  At the time of the decedent's death, more than 53 years 
after service, he had no pending claims for entitlement to 
any VA benefits, and there is no indication that he had any 
service-connected disabilities.

4.  The appellant's Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child, on VA Form 21-534, was received in 
March 2003, which was over four years after the decedent's 
death.


CONCLUSIONS OF LAW

1.  The requirements of basic eligibility for VA death 
pension benefits, based upon qualifying service by the 
appellant's late husband, have not been met.  38 U.S.C.A. §§ 
101, 107, 1521, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.3, 3.40, 3.41, 3.203 (2004).

2.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. § 5121 (West 2002); 38 
C.F.R. § 3.1000 (2004); Jones v. West, 136 F.3d 1296 (Fed. 
Cir. 1998).

3.  The filing requirements for entitlement to accrued 
benefits have not been met, as the claim was not timely 
filed.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue currently before the Board arose from a 
claim received in March 2003.  The regulatory amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective on August 29, 
2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).
The Board notes, however, that the VCAA is not applicable to 
the present claim for non-service-connected death pension, as 
it is a question of law whether the decedent's service 
qualifies as active service for VA pension benefits.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA is not 
applicable to a claim in which the law, and not the evidence, 
is dispositive of the claim); see also Manning v. Principi, 
16 Vet. App. 534 (2002) (VCAA has no effect on an appeal 
where the law is dispositive of the matter).  Because it has 
not been established that the decedent has active service, 
and since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1) 
(2004).  No amount of notice from VA can change the 
appellant's legal status as certified to VA by the service 
department.  The legal outcome is clearly dictated by the 
existing law regardless of any further notice the appellant 
might receive.  Accordingly, any VA error for noncompliance 
with the notice provisions of the VCAA is harmless.  


The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
recognizes that the VCAA could be found to be applicable to 
this appeal.  We are aware that in Pelegrini, cited above, 
the U.S. Court of Appeals for Veterans Claims (Court) stated 
that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that, to 
whatever extent the VCAA may be applicable to this case, the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In letters dated in March and November 2003, the RO informed 
the appellant of the VCAA and its effect on her claim.  In 
addition, the appellant was advised, by virtue of a detailed 
September 2003 statement of the case (SOC) and supplemental 
statement of the case (SSOC) dated in August 2004 issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate her 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the September 2003 
SSOC contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159.   See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that, to the extent the VCAA 
applies herein, she has not been prejudiced in any way by the 
notice and assistance provided by the RO.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that she has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

In March 2003 the appellant submitted an application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21-
534, as a surviving spouse.  She expressly indicated that she 
was not claiming that the cause of the death of her decedent 
husband was due to his service with the USAFFE.  Evidence 
submitted with the claim consisted of the death certificate, 
a marriage certificate, a document from the Philippine Army 
indicating that her husband was called to duty in December 
1941 and discharged in March 1946, an application for burial 
assistance to the Philippine Veterans Affairs Office, an 
application for old age pension by a surviving spouse to the 
Philippine Veterans Affairs Office, certificates from the 
Philippine Veterans Bank, and the decedent's identification 
card from the Philippine Veterans Affairs Office. 

According to the decedent's death certificate, he died in 
February 1999 at his residence, from cardiopulmonary arrest, 
with an antecedent cause of pneumonia and underlying cause of 
pulmonary tuberculosis.  There is no indication that he had 
any claims pending with VA at the time of his death, or that 
he had any service-connected disabilities.

An affidavit for Philippine Army Personnel signed in January 
1946 shows that the decedent was inducted to USAFFE in 
December 1941, that in May 1942 the unit was disbanded, that 
he was a civilian until August 1942 when he served in a 
guerrilla unit until April 1945, and that in May 1945 he was 
processed.  According to a certification from the Armed 
Forces of the Philippines, the decedent was inducted in 
December 1941 and processed in May 1945.  

Records received from the National Personnel Records Center 
(NPRC) in June 2003 include a determination of the decedent's 
military history to be: in missing status from December 1942 
to March 1945; status under the Missing Persons Act (MPA) 
terminated in March 1945; recognized guerrilla service from 
March 1945 to April 1945; and recognized Philippine Army 
service from May 1945 to March 1946.

III.  Non-service-connected death pension

The appellant asserts that she should be awarded death 
pension benefits.

The surviving spouse of a veteran is entitled to receive VA 
improved non-service-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j) 
or, at the time of death, was receiving or entitled to 
receive compensation for a service-connected disability based 
upon service during a period of war.  See 38 U.S.C.A. § 
1541(a).  The term "veteran" means a person who served in 
the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerrilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11, 13 (except section 412(a)), and 23 of this 
title.  See 38 U.S.C.A. § 107(a) (West 1991).  In effect, 
those persons with such service are not entitled to VA 
pension benefits.  See Cacalda v. Brown, 9 Vet. App. 261, 264 
(1996).

The Court of Appeals for Veterans Claims has held that "VA 
is prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Venturella v. Gober, 10 Vet. App. 340, 341- 42 (1997) 
(embracing the holding in Duro).  Further, "service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed forces."  Duro and 
Venturella, both supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

Here, the decedent had recognized guerrilla service from 
March to April 1945 and regular Philippine Army service from 
May 1945 to March 1946, as verified by the United States 
service department.  Thus, the decedent's service falls into 
the service period that has been deemed not to be active 
military service for purposes of VA benefits, and thus the 
appellant is not entitled to non-service-connected pension.  
See 38 U.S.C.A. § 107(a); See Cacalda, 9 Vet. App. at 265-66.

While the Board acknowledges the appellant argues that she 
should be entitled to death pension benefits, the law is 
dispositive of this issue.  The Board is bound by the service 
department's findings as to the decedent's service, which 
does not establish that the decedent had active service in 
the United States Armed Forces.  See Duro, supra.  As a 
result, the decedent did not have the requisite service for 
basic eligibility for VA death pension benefits as required 
by law.  The Board recognizes that our holding has no effect 
upon the appellant's potential eligibility for benefits which 
might be payable by the government of the Philippines.

In view of the foregoing, the Board determines that there is 
no legal basis on which the appellant's claim for death 
pension benefits can be based.  As the law, and not the 
evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis; see also Venturella.  
The Board is bound by 38 U.S.C.A. § 107(a), and therefore has 
no choice but deny the appellant's death pension claim.  38 
U.S.C.A. §§ 501(a), 7104(c); 38 C.F.R. § 19.5.


IV.  Accrued benefits

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2004).

A consequence of the derivative nature of a surviving 
spouse's claim for entitlement to a veteran's accrued 
benefits is that, without the veteran having a claim pending 
at time of death, the surviving spouse has no claim upon 
which to base his or her own application.  Jones v. West, 136 
F.3d 1296, 1300 (Fed. Cir. 1996).

An application for accrued benefits must be filed within one 
year after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see 38 C.F.R. § 3.152(b).  
However, applicable law and VA regulations further stipulate 
that for claims filed for death benefits, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for death benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.152(a).

The evidence shows that the decedent died in February 1999.  
The file reflects that there were no service connection 
claims pending at the time of his death, and does not show 
that he had any service-connected disorders.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  As indicated, no such claim was pending at the 
time of the decedent's death.

In March 2003, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension, and 
Accrued Benefits by a Surviving Spouse or Child, VA Form 21-
534.  It is clear that the appellant did not file her 
application for accrued benefits within one year of the 
decedent's death.  In fact, the application was received more 
than four years after his death.  In a statement submitted 
with her substantive appeal received in October 2003, she 
acknowledged that she did not file her application for 
accrued benefits within one year of the decedent's death, and 
asserted that it was due to ignorance of VA law and 
regulations.  38 C.F.R. § 3.1000(c); see 38 C.F.R. 
§ 3.152(b).

The claims file is absent any evidence that the decedent had 
a claim pending for any VA benefit at the time of his death, 
and, since the appellant did not file her application for 
accrued benefits within one year after the date of his death, 
she is not legally entitled to this benefit even if the 
veteran had had a claim pending.  38 C.F.R. § 3.1000(c); see 
38 C.F.R. § 3.152(b).  The law pertaining to eligibility for 
accrued benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that, although the appellant was apparently 
unaware of the requirement that a claim for accrued benefits 
be submitted within one year after the decedent's death, the 
U.S. Court of Appeals for Veterans Claims has held that 
alleged ignorance cannot be used as an excuse for failure to 
follow a promulgated regulation.  See Morris v. Derwinski, 1 
Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 
332 U.S. 380, 384-85 (1947).  See also Velez v. West, 11 Vet. 
App. 148, 156-57 (1998).  The Court in Morris noted that the 
Supreme Court of the United States had held that persons 
dealing with the Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge or hardship resulting from 
innocent ignorance.  See Morris at 265.


ORDER

Because the decedent was not a veteran for purposes of 
entitlement to non-service-connected pension benefits, basic 
eligibility for non-service-connected death pension benefits 
is denied.  

Entitlement to accrued benefits is denied, as a matter of 
law.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


